court in the first instance.'     NRS 34.724(2)(b); NRS 34.738(1).
                     Accordingly, we
                                ORDER the petition DENIED.




                                                     Parraguirre


                                                                                J.
                                                       aitta


                     cc: John Francis Arpino
                           Attorney General/Carson City
                           Washoe County District Attorney
                           Washoe District Court Clerk




                           We express no opinion as to whether petitioner could meet the
                     procedural requirements of NRS chapter 34.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 19474    Apip,